Title: Notes on Expenses, [ca. 1 May 1812]
From: Jefferson, Thomas
To: 


          ca. 1 May 1812
                     

      
         
         £
         
      
      
         
             
            Colo 
               Branham
             
            
         
         3–6–6
         11.
         09
         
         Paid
      
      
         
             
            Dr 
               Carr
             
            
         
         34.
         
         
            x
         Paid
      
      
         
             
            Dr 
               Everett
             
            
         
         16.
         67
         
            x
         Paid
      
      
         
             
            Gillum. oats
         
         25.
         27
         
            x
         
         
            $6.83paid
      
      
         
             
            Gooch. oats
         
         30.
         
         
         paid
      
      
         
             
            Isham Chisolm
             
            
         
         14.
         78
         
         Paid 
            10 D.
         
      
      
         
             
            
               mrs Price
             
            
         
         1.
         67
         
         paid
      
      
         
         133.
         48
         
      
      
      
         
            cash left with mr Bacon 
            
         
         135.
         
            
         
         
      
      
         surplus
         1.
         52
         
         
            paid 
               Hogg
            
         
      
      
         
         for oats 
            
         
         —
         
      
  
          
        